Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
December 2, 2014.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-14-00763-CV



                        IN RE 218 TRAVIS, LLC, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               151st District Court
                              Harris County, Texas
                        Trial Court Cause No. 2012-23103

                         MEMORANDUM OPINION

      On September 22, 2014, relator 218 Travis, LLC filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this court to compel the Honorable Mike
Engelhart, presiding judge of the 151st District Court of Harris County, to vacate
his September 17, 2014 order compelling relator to amend its response to real
parties in interest’s second request for production.
        Relator amended its response to the second request for production prior to
receiving our order granting its motion to stay. Therefore, relator’s request for
relief is now moot.      Accordingly, we dismiss relator’s petition for writ of
mandamus for lack of jurisdiction. We also lift our stay entered on September 22,
2014.


                                                  PER CURIAM

Panel consists of Chief Justice Frost and Boyce and Busby.




                                         2